



Exhibit 10.1A


SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SIXTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is made
effective as of July 11, 2019 (the “Amendment Date”) and made by and among
WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”) and CODEXIS, INC., a
Delaware corporation (“Borrower”).
WHEREAS, Bank and Borrower have entered into that certain Loan and Security
Agreement, dated as of June 30, 2017 (as amended, supplemented, restated or
otherwise modified from time to time, the “Loan Agreement”); and
WHEREAS, Bank and Borrower desire to amend certain provisions of the Loan
Agreement as provided herein and subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:
1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
Section 1.1 of the Loan Agreement is hereby amended by amending and restating
clause (j) of the definition of “Permitted Indebtedness” therein as follows:



(j)    Indebtedness (in the aggregate outstanding amount of not greater than Six
Hundred Fifty Thousand Dollars ($650,000) at any given time) consisting of the
financing of insurance premiums in the ordinary course of business;
3.
Limitation of Amendment.



a.
The amendment set forth above is effective for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which the Bank or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



4.
To induce the Bank to enter into this Amendment, Borrower hereby represents and
warrants to the Bank as follows:



a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in Article 5 of the Loan Agreement are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all material respects as of such date), and (b) no
Event of Default has occurred and is continuing;





BOS 48677184v2

--------------------------------------------------------------------------------





b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



c.
The organizational documents of Borrower delivered to the Bank on the Closing
Date, and updated pursuant to subsequent deliveries by the Borrower to the Bank,
if any, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration by Borrower with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and



f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and by general equitable principles.



5.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



6.
This Amendment shall be deemed effective as of the Amendment Date upon the due
execution and delivery to the Bank of this Amendment by each party hereto.



7.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



8.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.





[Balance of Page Intentionally Left Blank]




2
BOS 48677184v2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.
BORROWER:
 
 
 
 
 
CODEXIS, INC., A DELAWARE CORPORATION
 
 
 
 
 
 
 
 
By /s/ Gordon Sangster
 
 
Name: Gordon Sangster
 
 
Title: CFO
 
 
 
 
 
 
 
 
BANK:
 
 
 
 
 
WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION
 
 
 
 
 
 
 
 
By /s/ Bill Wickline
 
 
Name: Bill Wickline
 
 
Title: SVP, Director of Portfolio Management
 
 

















BOS 48677184v4